Financial, economic and social crisis: measures and initiatives to be taken (debate)
The next item is the report by Mrs Berès, on behalf of the Special Committee on the Financial, Economic and Social Crisis, on the financial, economic and social crisis: recommendations concerning the measures and initiatives to be taken.
All of the speeches are running seriously behind schedule, so I urge you to keep to the speaking time that you have been given. I shall now give the floor to the rapporteur, and could I ask the Members who are standing here in front of me to kindly make their way to the exit.
Mr President, Commissioner, ladies and gentlemen, after 20 months of work, the Special Committee on the Financial, Economic and Social Crisis is about to bring its work to an end, and yet the crisis is not over. I would like to take this opportunity to really thank my colleagues and to acknowledge the collective work that we have been able to achieve and the confidence you have placed in me.
We are concluding our work at a time when the economic governance package is stalled, at a time when the financial markets have once again taken up many of their bad habits, including in terms of the distribution of bonuses, and at a time when the fate of Member States depends on the ratings they are given by the credit rating agencies. It is a difficult environment, and that is why we are asking you, Commissioner, to conduct a public debt audit.
In this report, I believe we have fulfilled our mandate. We say that we need more Europe. This message may sound odd in some capitals as we now feel that the capitals are wary of Europe, precisely because it has sometimes appeared to act too late and do too little.
We say that we need this integration. Commissioner, eight months ago, in October 2010, we suggested here that you bring in a tax on financial transactions across Europe. Eight months later, you have implemented this. Eight months ago, we also suggested that you appointed a 'Mr Euro', and now Jean-Claude Trichet is suggesting a finance minister, although the mandate he has set for this role is not as we would have liked it to be.
Hear us out, then, and do not wait any longer; implement the other proposals we are making, like our suggestion to mutualise the debt. In the Greek case, we were told that there would be 'no aid to Greece', and then we proceeded to help Greece. We were told 'no permanent mechanism', and yet the mechanism will become permanent. Today, therefore, we are saying to you, 'Go further and mutualise the debt. Set up a public rating agency, set up a European Treasury'.
Internationally, we need Europe, of course, to speak with one voice. We need to establish real European economic governance. This entails integrating the Bretton Woods institutions and the G20 into the United Nations system; it also means fighting to ensure that, in terms of international commerce, we have fair trade based on reciprocity. It also requires the European Union to pursue consistent policies and not, as here, adopt ambitious targets without a framework for the Europe 2020 strategy or, moreover, develop austerity plans that prevent us from carrying out what we believe to be our strategy to end the crisis.
To that end, in this report, we indeed suggest you follow the golden rule for spending on education; we propose that you finally establish the European Energy Community, which will bring to life the concept of solidarity among us. We also propose that you finally look into the issue of corporate governance. What are you waiting for to make our businesses, which call themselves socially responsible, accountable for these social and environmental responsibilities?
In the area of ​economic governance, we are aware that we need to do more in terms of supervision, and we invite you to look at what an optimum allocation of capital is. Today, you want the financial markets to be stable once again. That is not enough, given that stability in the financial markets was supposedly the situation we were in before August 2007, and we have seen where that got us.
Behind stability, we must also look at where the capital is going and how it is being used because this is not an industry. It is a service which exists to serve industry; it is precisely this paradox that you must resolve.
In addition, we ask you to look at business models in the banking sector, as there is perhaps also work to be done in that area.
In order to do all this, we will need a larger budget, and we can tell you that if, together, we fail to carry out the revision of the Treaties that needs to happen, each of us in the euro area must accept our responsibility and move forward through enhanced cooperation.
We hope we can move forward together on this path that we are suggesting to you and which appears to be a new deal for the European Union.
Mr President, Commissioner, honourable Members, I would like to congratulate Mrs Berès on drafting an excellent report. It is a very important report, and one which is indeed apposite at this juncture. The financial crisis has turned into a crisis of public finances, and the fight against it is what is most important for Europe today. This is why I very much welcome the report, and this is why I say it is so important.
We have before us, today, our most important short-term challenge, that of reconciling our positions on the package of six legal acts on economic governance. I think that between the position of the Council and that of Parliament, there are still two or three areas of disagreement. I hope we will quickly be able to find the compromise we are looking for - I hope so, but I am not sure - but I do think it is extremely important for us to achieve that compromise quickly.
The package is truly groundbreaking: we are going to place greater emphasis on, and attach greater importance to, public debt and not just deficits, and we are going to introduce country-specific rules on public debt - whether deficits or increases in public spending. This is something which we have had in Poland for some time now, and is what will now be required, on the basis of this package, in all Member States. It includes a very significant reinforcement of the preventative arm, perhaps the most important reinforcement of this arm of our system of economic governance, and there is also to be an EU spending rule.
Naturally, everything in the six acts of the package is very important, but we must also ensure economic growth - something which the package, of course, does not do - because, as Mr Tusk said here a few minutes ago, solidarity is not charity. Of course, we must ensure this economic growth mainly by structural reforms and privatisation, but we must have aid programmes which ensure not only consolidation of public finances, but which also make economic growth possible. Solidarity, which is not charity, is something which is in the best interest of countries which play in the same team. This is precisely what we have to regain - the understanding that the stability of the euro area is crucial, too, for those countries which give help to others, and not just for those which receive that help, and that programmes for structural reform, consolidation of public finances and also privatisation are in the best interest of the countries which adopt those programmes.
In view of this, I am certain that on the principle of a rightly understood concept of solidarity, we will be able - and this will also be thanks to the report we are going to discuss today - to overcome the growing divide between the north and the south of Europe, between the more stable countries, which are helping the others, and those which are receiving that help. We must, however, remember, as Mr Tusk said a few minutes ago, that solidarity is worthwhile because those who receive expressions of solidarity from others who are, at that time, stronger, can later repay that solidarity and give back even more.
I would just like to end by expressing my great satisfaction at the fact that Christine Lagarde, the former French Minister for Finance, has become Managing Director of the International Monetary Fund. I think she will play a key role in the forum of the G20, too, in terms of taking Europe's proposals further there. As representative of the Presidency, I am going to listen with great attention to the comments of the European Parliament. I would also like to congratulate Mrs Berès again on this Committee's report.
Member of the Commission. - Mr President, I want to thank Ms Berès and the shadow rapporteurs for this very comprehensive report. I would also like to thank the Chair of the Special Committee on the Financial, Economic and Social Crisis, Wolf Klinz, who has so effectively guided the work of this special committee since its establishment in October 2009. The scope of your work has been enormous, but your method of tackling it has been similarly impressive, resulting in a thorough analysis and a broad set of conclusions.
Although this final report represents the completion of the committee's mandate, it will be important to ensure that its work receives the appropriate follow-up. From the Commission's side, I can assure you that we will pay very close attention to this.
Obviously, I cannot comment here in detail on every one of the 108 paragraphs, but let me make some general remarks. First of all, we continue to be primarily preoccupied with the urgent measures to tackle the sovereign debt crisis because we are, of course, not out of the woods yet. We are working to put public finances back on a sound footing and to address the extraordinary challenges presented by the situation in Greece.
At the same time, we need to put in place an institutional and legislative framework which will prevent a repetition of the events of the last three years. In this context, let me thank all those who have worked intelligently and hard on the economic governance package over the past year. I can only regret that the Council and Parliament have not yet been able to reach a final agreement on it. The conclusion of the governance reform is badly needed to show that Europe has the capacity to act, and thus to restore confidence in our economic prospects.
The adoption of the package is fundamental to our response to the crisis: to strengthening and giving teeth to our economic policy coordination, in terms of both prevention and correction; to achieving sound public finances; and to avoiding harmful macro-economic imbalances.
I firmly believe that 99% of this package has been agreed. The Council and Parliament have both made important improvements to our original proposals. Parliament has, for instance, codified the European Semester and set up a structured economic dialogue, providing for a prominent role for Parliament throughout the European Semester. It has created the opportunity for detailed discussion of country-specific situations at every stage of decision making, and it has obtained a commitment from the Commission to carry out a study on eurosecurities within six months of the entry into force of the legislation. The Commission will also commit itself, in the declaration accompanying the study, to reviewing the intergovernmental nature of the European Stabilisation Mechanism by mid-2014.
Honourable Members, you have won an equal role for Parliament in determining the scoreboard for detecting possible macro-economic imbalances. You have inserted firm guarantees on social dialogue, respect for national traditions in relation to collective agreements, wage formation and the role of social partners.
Yet it seems that this is not sufficient, and therefore it is not possible to conclude the legislative process before the summer break. That is very disappointing. I hope that the Council and Parliament will pull out all the stops to reach an acceptable compromise on the issues that still divide them, so that this package can enter into force as soon as possible.
Looking beyond the vote, I welcome the ambition and scope of the vision outlined in the report. I share the view that we must look further ahead and focus on the long-term implications of the crisis for the European project. I assume that a clear majority of all of us here agree that deeper economic integration will have to be part of the answer, despite current trends that appear to go in the opposite direction.
Regarding your call for the Commission to present a report on Eurobonds, in the context of the economic governance package, the Commission has agreed to table such a report on the feasibility of eurosecurities towards the end of the year. These eurosecurities would aim to strengthen fiscal discipline and increase stability, as well as ensuring, by taking advantage of the increase in liquidity, that Member States enjoying the highest credit standards would not suffer from higher interest rates. This issue really has to be seen as part of the overall governance reform that will materialise through the adoption of the package.
I appreciate your support for improving the European Union's role as a global player in the context of the G20, the IMF and other elements of global governance. I am also glad that you have paid particular attention in your report to the issues of competitiveness and convergence, and sustainable growth and jobs. The paramount importance of growth policies cannot be overstated in relation to tackling the crisis.
To conclude, I trust the Commission and Parliament share the view that a convincing response to this crisis and the effective prevention of future crises will require stronger, broader and earlier coordination at European level. This is at the heart of the economic governance package. In my view, the first concrete reaction to the final report of the Special Committee on the Financial, Economic and Social Crisis, as prepared by Ms Berès, must be the speediest possible adoption of the package. It does not yet mean completion of the economic and monetary union but it is certainly a very big step in that direction - and it is essential to restore confidence in the European project of deeper integration and an ever-closer union.
Mr President, ladies and gentlemen, the report will be debated and decided upon, and the public debt crisis will keep us busy for years to come, as will the appraisal of the causes of the crisis. In this report, we have done what we set out to do, looking at the bigger picture, developing long-term perspectives, breaking down barriers, whether based in party politics, routine policies or populist agendas, or even day-to-day political issues. That is the job we took on and that is also the job we have done.
Whether or not the Council and the Commission support this report, the fact is that Parliament will make its own decision. We could actually start working on the implementation of the report tomorrow. The sooner these objectives become a reality, the sooner we can learn lessons from the crisis. I welcome the fact that this report is being debated following the speech by Prime Minister Tusk. After all, this report is simply the implementation of his appeal for more Europe.
We do indeed need more Europe, because we do not have enough Europe in economic policy, taxation policy, budgetary policy, social policy, education policy, research policy, foreign policy, energy policy or defence policy. It is true that we have an imbalance between competition policy and social policy, between the internal market and taxation policy, between the euro area and economic policy. The fact is that, on many issues that relate to the internal market, the role of Europe in the world and the euro area, we seem to have precariously one-sided policies, something that has contributed to the crises, and that is one of our greatest problems in overcoming the crises. We need more European Union, more Europe, and more Europe on the world stage. To spell it out, we need to take the next step towards integration. We need an economic and social convention. We need an economic and social union as an interim step on the way to defence and foreign policy union and to political union.
We do need a voice for Europe on the world stage. We have reached a crossroads because we need to decide what role we want to play in the future. Do we want to become a key player in globalisation and have our voice heard, or do we want to be just a supplier for the more dynamic regions beyond Europe's borders? Do we want to be crisis managers or do we want to become a museum? These are the decisions to be taken. This report points the way forward; it should guide our actions and we should start implementing it sooner rather than later and learn from the crisis.
(Applause)
Mr President, ladies and gentlemen, the decision taken by this Parliament two years ago to establish a Special Committee on the Financial, Economic and Social Crisis has proved to be courageous and far-sighted, in the light of the results contained in the mid-term report and in the final report that will be adopted today.
It was not easy to take that decision and, above all, to keep issues relating to the financial crisis together with those relating to the economic crisis and to their social consequences, which have proved to be extremely dangerous in most parts of the world and especially for us here in Europe. We have done some important work, therefore, and it is leading to an even more important conclusion.
The scenarios presented in the report all suggest that, in order to end the crisis permanently, Europe's institutional, political and economic structures need to be strengthened. Even this course of action was far from certain, but I believe it should be considered, especially at a time of great difficulty such as Europe is experiencing now.
The proposals contained in the report concern the creation of a Treasury Minister role; own resources for the EU budget; Eurobonds and the financial transaction tax; the coordination of taxation policies, the possibilities for which are indicated in the report; the idea that knowledge is crucial to the creation of quality jobs for young Europeans in the future; and the revival of cohesion policy, to strengthen the European social model.
There are some innovative passages, but they propose strengthening the European Union, this Union that has lost its way slightly and is, in fact, being hit very hard by the crisis. Consequently, there are problems today that we must not underestimate or ignore, but we can overcome them by applying the proposals contained in the report correctly and consistently.
Mr President, Mr Vincent-Rostowski, Mr Rehn, the crisis is not over, we know that. However, today's debate and vote concludes the work of the Special Committee on the Financial, Economic and Social Crisis (the CRIS Committee). I would like to say a special thank you to Mrs Berès. You are a visionary in the true sense of the word. You are always equally stimulating to work with and a master of compromise. I would also like to thank my fellow Member behind me here, the rapporteur Mr Klinz, for his excellent work and for the way that he has chaired the committee.
As we have heard, we need more Europe, not less. Nationalism must not be allowed to gain a foothold once again in Europe. It was therefore good to hear what the Prime Minister, Mr Tusk, had to say. We must take a positive view of free trade, globalisation and movement across borders. We must achieve a clearer and stronger Europe. The report is visionary and forward-looking, and we know that the world today is changing at an enormous rate. Things that were taboo only a few years ago are now on everyone's lips. You only need to look at the proposals relating to economic governance that the Commissioner mentioned.
However, I do have one important objection. The committee wants to increase the EU budget to between 2.5 and 10% of the Member States' combined GNI. This is, if I may say so, completely unrealistic - visionary perhaps, but unrealistic. Referring to a report from 1977 does not improve matters. The Europe we have today is completely different. Citizens want a well-functioning Union that solves common, cross-border problems. The EU may well need more resources for common commitments in the future, but such a change must be made in dialogue and in agreement with the citizens. Therefore, we must not put the overall effect of the report at risk today. Visions are good and necessary, but they must be well-anchored. Today more than ever, the European project needs democratic legitimacy.
on behalf of the ECR Group. - Mr President, the first report of the Special Committee on the Financial, Economic and Social Crisis clearly identified the many causes of the financial crisis and their subsequent consequences for the EU and the global economy. I was confident that the second report would concentrate on what measures we would propose to ensure long-term growth and competitiveness in order to ensure the EU's future prosperity.
I am disappointed, therefore, that we cannot support the final result. The very idea that 'more Europe' - the central thesis of the final report - is the EU solution to a global economic crisis is one that my constituents in Wales are unable to relate to. It is not obvious how the EU speaking with one voice at the IMF or having one single European commissioner to deal with financial services legislation could somehow have prevented the worst financial crisis since the Great Depression or indeed how these measures will fuel the economic growth necessary for Europe to recover from the ongoing crisis.
Yet, the most sinister part of the report - there seems to be a use of the crisis as an excuse to renegotiate membership of the EU - is the idea that the EU budget should be increased to 5%-10% of the EU's GDP. To put this in perspective, at the moment, certain Member States, including my own, are quite rightly refusing to allow a 5% increase in the EU budget. Yet this report proposes up to a 900% increase. I think more than five Member States will be happy to sign a letter protesting against this suggestion of a 900% increase.
My group fundamentally disagrees with many of the other issues raised in this report, like tax-raising powers for the EU and a common immigration policy. Therefore, I urge others to vote against this report today.
Mr President, Mr Vincent-Rostowski, Mr Rehn, you have focused your comments in this debate on economic governance, that is to say, on the package of six directives that are currently being negotiated. The specific purpose of this report is to integrate this work but, also, to go beyond it. It also aims to indicate a path, a vision that goes beyond the very short-term discussions in which you are rightly involved. However, do take the time to read this report because it outlines a majority view. It is not just the view of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, the Group of the Greens/European Free Alliance, the Group of the Alliance of Liberals and Democrats for Europe or the Group of the European People's Party (Christian Democrats). It is a vision that results from a compromise, a compromise reached by a majority.
Examining its contents provides a breath of fresh air with regard to the current situation. What is the issue at stake today? The issue is working out who will be paying for the crisis, who will be paying for these 20 percentage points of public debt, accumulated over three years, to save the markets, the banks, and Europe from a very significant recession. By continuing to focus on the issue of public finances, you are targeting the fire-fighter rather than the arsonist. If the Member States have spent 20 points of their Gross Domestic Product in additional debt, it was not for the pleasure of doing so, but because they had no other choice.
In solely considering the consequences and limiting yourselves to a European policy focusing on managing the consequences of this crisis, and not the causes, I think you are missing the point and you are causing pro-European opinion among Europeans to become significantly weaker. We know that today, we are threatened by this trend and this isolationism.
The second major issue which this report seeks to address concerns the balance of power between the Member States and the markets. We created the euro, in part, to prevent the markets from speculating on our currencies. That is what we saw in the 1990s. Currently, we are at the point at which we must prevent the markets from speculating on our public debts and, in order to do so, we have two tools available to us. The first is Eurobonds, which would involve mutualising our debt to ensure a deep liquid market, such that it is no longer possible to speculate against the single public debt market. The function of the second tool is to limit the capacity of the financial markets to speculate on public debt through a number of instruments. This is the path that a majority in Parliament is ready to propose to you. Seize this opportunity, President-in-Office, on behalf of the Council, and Commissioner, on behalf of the Commission.
Mr President, unfortunately, in the Commission's interim report a year ago, despite the rapporteur's initial intentions, the real causes of the economic crisis and the debt crisis were not reported and analysed for reasons for which the majority of the Commission was to blame. Today's final report, which is, unfortunately, based on these erroneous assumptions, basically proposes maintaining the same economic model, the same economic and social policies, that took us into the crisis.
To be precise, the report remains within the framework shaped by the economic governance package, with a tighter Stability Pact; it remains within the framework of the Euro Pact, which is unravelling the European social model; and it remains with the framework of the model of privatisation of public property. This policy is already being applied in Greece, in Portugal and in Ireland and, as a result, the recession is getting worse, unemployment is rising, debt is increasing and speculators are making a profit and turning up the pressure.
The report is basically a compromise between the two large groups and essentially considers the policy advocated by Mr Rehn, present here, Mr Barroso, Mr Van Rompuy, Mrs Merkel and Mr Sarkozy as the only way forward. For us, this is not the only way forward. For us, there is the alternative proposal of a Europe of solidarity, of economic and social cohesion, and of democracy. It is the alternative proposal being put forward in the streets and squares, such as Constitution Square, which, unfortunately, the Greek Government bathed in German tear gas and blood last week, in the squares of Spain, in the squares of the Bastille and on the streets of London, where civil servants are demonstrating.
That is why we shall vote against it.
Mr President, ladies and gentlemen, the Angelides report by the US Congress Commission of inquiry has clearly demonstrated that the crisis was avoidable and has pointed the finger at public operators and the financial system, referring to those responsible by name: the Federal Reserve, rating agencies, investment banks and the five major US banks responsible have all been blamed for the ongoing crisis.
Even today, these practices are going on. The Commission of inquiry's findings were preceded by the very serious, yet unheeded, warning that was also given by the crisis committee led by the Nobel Prize-winning economist, Maurice Allais. Unfortunately, the report does not say much about all this and, bowing to the superior knowledge of those economists - nearly all of them in fact - who were unable to predict the crisis, it overlooks today what is a key proposal for those who want to get to the root of the problem: to re-establish the principles of the Glass-Steagall Act, aimed at separating the activities of traditional banks from those of investment and merchant banks - speculation, in other words - and to prohibit the creation and trading of financial derivatives.
The report also disregards one of the key aspects of this powerful formula, which is necessary to ensure a financial recovery and to successfully combat corruption through the use of drastic measures. Lastly, how can one ignore the negative impact of the crisis on a serious problem such as immigration?
(DE) Mr President, first of all, I would like to thank the Chair of the Committee for his commitment to his task. It is a pity that this Committee did not receive greater public attention. I agree on many points with what Mr Karas and Mr Schmidt have said - we do indeed need more Europe in very key areas. However, the call for a 5% increase in our budget is extremely unfortunate. People will have great difficulty understanding this because it seems as if we are putting the cart before the horse.
First, we need the reforms that should really have been brought forward in the Treaty of Maastricht, or the Treaty of Nice at the latest, but that have still not materialised. Only then can we discuss other forms of income and, in particular, increased income. I believe we would have shown real courage if we had said, 'let us break up the big banks'. Let us get to work at the point where the crisis really began, rather than simply looking for funds for the European Union.
Mr President, short-term decisions can be made correctly only if the long-term calls are right in the first place and if there is a compass to guide us. This is the approach the committee has tried to take, pursuing the maximum common understanding, rather than minimalist, short-termist interest serving. I would like to thank our rapporteur, Ms Berès, and our Chair, Wolf Klinz, for doing excellent work, as well as all our colleagues who were involved.
The main message from the committee is that we need steps towards economic and monetary union, including a European treasury, to tackle the global and European imbalances of sovereign debt and to create the prerequisites for growth. We need a common tax base. We need better own resources. We need to make more effective use of our own money by increasing the EU budget in the long term and by making strategically crucial investments. And we need stronger social cohesion in order to implement the EU 2020 goals.
We need unified representation of the euro area and the EU as a whole in international forums. We need Europe to prioritise stronger, more efficient tackling of global economic governance, including better structures for financial regulation, with a stronger role for the IMF.
The committee's work is at an end but the work of the EU towards achieving these goals is just beginning, and this is what we hope for our citizens. I invite the Commission and the Council to join Parliament in defending our citizens' future and their well-being in these politically difficult times.
(DE) Mr President, Prime Minister Tusk said today that we need more Europe, but the question is how and where? Mrs Berès' report provides an answer to these questions. I would like to thank you and Mr Klinz for this, as well as all your staff.
These goals are indeed visionary. It will not be possible to achieve them all, but we do need to know the direction that we want to take. For that reason, Mr Vincent-Rostowski and Mr Rehn, I hope you will forgive me when I say that your answers were somewhat misguided because they refer to an economic governance package which certainly covers many important issues, and rightly so, but, as the report points out, it does not do enough. We need to go further. You are calling on us to agree to the economic governance package, yet you have failed to understand what this report tells us. What is more, this report is not alone in its findings. You can read articles by Helmut Schmidt, Nobel-prize-winner, Amartya Sen, and many others that say quite clearly: this is not enough. Your actions and those that we propose will not get us out of the crisis. Nothing has been said about growth. As the experiences of recent years have shown, it is a mistake to simply believe that growth will automatically occur. The report really says nothing about this.
I would also like to say a few words about employment. The Polish Presidency has promised to tackle the employment issue and to present a plan on this matter. We have heard nothing about this today. We are still waiting. Hopefully, something is in the pipeline. Turning to the unjust distribution of income, it has been proven that the unjust distribution of income has led many people to take on loans, thereby getting into debt and contributing to the bubble that eventually caused the crisis. I do not wish to accuse you of not having read the report. However, with all this in mind, I would ask you to take the time to read the report. Let us have your honest position on it. It contains many good elements. We need greater focus on growth and employment and the just distribution of income, otherwise we will never emerge from this crisis.
(Applause)
(DE) Mr President, ladies and gentlemen, when the Special Committee on the Financial, Economic and Social Crisis was established in autumn 2009, many observers commented that it was too late. It should have been launched a year earlier and the crisis was almost over, they said. Today, we find ourselves not in the first or second year following the crisis, but rather in the fourth year of the crisis. The problem is still ongoing. Fukushima has shown that, one day, everything that can possibly go wrong will go wrong. It was a similar story with the global financial crisis. Numerous negative factors coincided and, if it were not for the decisive action by the European Union and the USA, things might have hit a new low, leading to economic melt-down and a repeat of the great depression of the last century. Happily, this has been avoided. However, we now have the so-called debt crisis or the euro crisis in Europe. We have been in the grip of this problem for eighteen months now.
I get the impression that Europe's decision makers have not been providing active leadership for the last year-and-a-half. They react to market distortions and turbulences in the market, but they do not act with foresight on the basis of a clear vision of where they want to take Europe. That is what is missing. There is a lack of vision, and our citizens have the impression that it is business as usual for those who caused the crisis: profits are privatised, losses are socialised and the actual issues are side-stepped. That is where our report has its starting point. It makes proposals for the overall direction of the future development of the European Union and the euro area. Mrs Berès explained these proposals in detail and Mr Karas also discussed them. I do not need to go into further detail at this point.
There is one important point to note, however, which is that Europe has reached an extremely critical turning point. If we do not choose the right path now, we will not even be able to maintain the status quo of the integration already achieved, and will instead find ourselves taking a step backwards. It is important that all of us who believe in Europe and who want to shape Europe's future should support these ideas, addressing our citizens and the representatives of the national parliaments and trying to win them over to our cause.
(Applause)
(LV) Mr President, first of all, I should like to thank Mr Klinz and other fellow Members for their work in the committee. The compromise reached by the report can be briefly summed up as follows: the cure for us all is more Europe. Is this really a cure, however? If we think that a larger European Union budget and smaller national budgets, a unified immigration policy or European taxes will be this 'medicine', then we are mistaken. Take the example of the three euro area countries that had to be bailed out, where the whole burden of these three countries is placed on the shoulders of these countries' citizens and governments, while leaving the interests of European Union lender nations' commercial banks, pension funds and insurance companies completely untouched, even though they, too, ought to bear a proportion of the losses from these investments. How will it all end in these three countries? It will end as it did in Latvia, because at the time when Latvia had the largest fall in gross domestic product (GDP), the nation that lent the most for investment in Latvia recorded the largest GDP growth in the European Union. Let us learn from this experience.
(FR) Mr President, Mr Vincent-Rostowski, Commissioner, the European people will not come out of their suffering and difficulties as long as we do not have the courage to invent something new in order to reverse current approaches.
In this regard, I support the proposal made by Mrs Berès for an audit of finances and public debt. This requires having the courage to tackle the issue of wealth redistribution head on, and thereby increase purchasing power to maintain public social protection systems, to protect public services and to come up with new ones; that is precisely the opposite of what you are doing.
We must have the courage to grant the European Central Bank an entirely new role, involving the restructuring of Member States' debts, and ensuring the buyback of all or part of them through creation of money. We must also replace the Financial Stability Fund with a social, human and environmental development fund.
We must have the courage to disarm the financial markets in favour of selective bank credit for employment, with public banks cooperating with one another in Europe, and to tax speculation on the stock and financial markets.
(LT) Mr President, as we acknowledge that the financial crisis has caused an economic and social crisis that may, in turn, cause a very serious political crisis, we should take much more decisive action to eliminate unemployment and reduce social exclusion in the Member States.
I welcome the provision proposed in the resolution, calling on the Commission to initiate a strict financial audit of all Member States in order to determine their actual financial status. This should be conducted as soon as possible, and certainly within a year or two, because the situation changes much quicker than Eurostat can summarise it.
If we really want society to have confidence in the possibilities offered by the Europe 2020 programme, we should not only establish particularly favourable incentives and mechanisms, but should also significantly reduce bureaucracy by simplifying many procedures.
One other thing - I believe that the Commission should draft a legislative package as soon as possible, limiting the opportunities for monopolies to increase the cost of raw materials, foods and services without good reason.
(FR) Mr President, Mrs Berès's view is as follows: 'if Europe has failed, it is because there was not enough Europe'. As in the days of communism, it was stated that if communism failed, it was because there was not enough communism.
Your solution, therefore, is 'more Europe', for Europe to become a real state and to do away with national sovereignties. That must involve tight control of Member States' budgets, with the European Semester, the suppression of any deviation from the 'economic governance' package and the creation of a European finance minister to levy taxes and issue Eurobonds.
In short, the purpose of this report is not to bring the crisis to an end; it is an excuse for turning nations into trusteeships, firstly in Europe, and ultimately on a worldwide level. The rescue of the euro primarily serves this purpose and the interests of speculators, to whom you offer an unprecedented playground.
Today, the Greeks are under the rule of Europe. Tomorrow, other peoples will suffer, with an outcome we already know. Your Europe is drawing more and more inspiration from the former Soviet Union, with its small oligarchy of unelected officials. You can only impose your policies on the peoples of Europe by marginalising democracy. It is worse still, when we know that democracy was born in Athens with the abolition of debt slavery by Solon, to see that 2 600 years later, you are reverting to it!
(FR) Mr President, it is after tirades like the one we have just received from Mrs Le Pen that we realise just how much we need reports like the one we are about to vote on.
The report, contrary to the views of a number of my fellow Members, is not unrealistic. It is not by saying that we need more resources in Europe that we become unrealistic. We would be unrealistic if we said that from now on, we have the means to achieve all our ambitions and that there is no erosion of national sovereignty. The erosion of national sovereignty does exist and it is used to make up for the shortcomings of national sovereignty; it is Europe that needs resources. If this report is sure it can provide Europe with the means it requires, it is only being even more realistic. Moreover, we must have the courage to tell the truth: the problem is not the citizens of Europe not wanting more Europe; the problem is all the politicians, who continue to make Europeans believe that everything could be done without Europe, and that a nation state will be able to solve all the problems.
I ask you: where does the nation state stand when it comes to the pressure being exerted today by the rating agencies? Is the nation state capable of reversing this juggernaut of a multifaceted crisis, which is undermining the recovery efforts being made by millions of Europeans? It is Europe that will know how to solve these problems, not the nation state. The nation state is no longer able to do so in 2011, nor will it be able to in 2014. We will need more Europe, and this report shows us the way forward and tells us how to get there.
(IT) Mr President, ladies and gentlemen, it is time to take some bold decisions in this Europe if we want to do more than just survive. The crisis has severely disrupted normal life for European citizens and businesses and, if we do not react, it could mean that the quality of the social and cultural life, the welfare and the future of young people and Europeans, are irreversibly affected.
As well as creating valuable cohesion and prosperity, overcoming the crisis means finding solutions to the causes identified: solutions for tackling speculation, which should also be restricted where necessary through the introduction of strict rules for the financial markets; solutions for combating the recession; solutions for combating the imbalanced development model that has put individuals below profit; and solutions for combating the resurgence of nationalism, which is today preventing Europe from making the choices that it has to make.
Above all, it is time to provide tools and resources - new and old - so that we can forge ahead and start the engine of growth, with research, innovation, training and support for productive investment, infrastructure and jobs, because without jobs, people have no dignity or rights.
Thanks to Mrs Berès and other Members, this report outlines a possible strategy for a Europe that is proud and aware of its role. It is now up to Europe's leaders, if they exist, to implement it.
(FR) Mr President, I would like to thank Mrs Berès for the sizeable task she has carried out with Mr Klinz and all their colleagues on this committee.
I believe we need a long-term vision, and as Mr Engel has just reminded us so well, the supporters of the nation state - some of whom, moreover, have no objection to being paid by the European Parliament to spit on Europe - have nothing to contribute. I would remind them that even the Roman Empire fell. However, in more tangible terms, we need this vision and we need laws immediately.
I would just like to respond to two points, since economic governance has been mentioned here by several speakers. Mrs Berès, the negotiations are not deadlocked, they are taking their course. We have a democratically elected parliament which is trying to play its role in ordinary legislative procedure, before the Council for the first time, and with the help of the Commission. Therefore, we are counting on the Polish Presidency, as we know we can count on the Commission - and I want to pay homage to all the work done by Commissioner Rehn and his teams to find solutions. We are in debate, not deadlock. There should be no question of hasty decisions on subjects such as these.
Secondly, I think that, from time to time, we should be aware of what we are achieving. I shall give you two examples: matters are moving forward with Eurobonds just as with the financial transaction tax, which Mrs Berès referred to. I would emphasise that the Commission has shown a great deal of courage on these two issues: Commissioner Rehn is ready to commit if we reach agreement on governance for Eurobonds and Commissioner Lewandowski and the College have made the link between own resources and the financial transaction tax. We are working. Let us not worry too much about the Eurosceptics who have nothing to contribute.
(PT) Mr President, whilst we are debating this report on the financial, economic and social crisis, we would like to express our strongest protest against the so-called 'bailout packages' being applied in Greece, Ireland and Portugal, led by the European Commission, the European Central Bank and the International Monetary Fund.
What is actually happening is that these countries are being seriously encroached upon and reduced to submission, and their peoples are being subjected to policies of austerity, and are witnessing the robbery of their workers, pensioners and ordinary citizens. This is being done solely for the benefit of the international financial sector and of big companies, which intend to take control of strategic companies at low cost through their privatisation. These packages, founded on neoliberal policies, on reinforcing the Stability and Growth Pact and the Euro Plus Pact, on so-called economic governance and on the Europe 2020 strategy, alongside liberalisations and attacks on social and labour rights, are causing recession, increased unemployment, increased social inequality and greater poverty in these countries, which means a break from and a change to these policies is urgently required. We would therefore express our solidarity with the peoples and workers of these countries who are fighting against these policies.
(BG) Mr President, ladies and gentlemen, almost two years after the Special Committee on the Financial, Economic and Social Crisis was set up, I am presenting my final report which, in my view, is one of the most important documents with a long-term vision which the European Parliament has produced, thanks to the hard work, great patience and cooperation between the political groups. I feel that the following points are important in this debate.
Firstly, resolving the issue of the high levels of public debt which we have nowadays in some Member States. Each one of us is well aware that there is no such thing as a free lunch. Sooner or later, someone has to pay the bill. This is why not only some but all Member States must take responsibility and reduce their countries' expenditure so that acceptable deficit levels can be achieved. This is obviously not the actual solution resulting in economic growth. However, it is an important prerequisite for providing business and European citizens with financial stability.
The second issue is competitiveness. We need to focus our efforts aimed at increasing the European economy's competitiveness on completing the Single Market, tapping the potential for growth and creating jobs. I believe that one of the ways for us to achieve this is by preserving tax competition in the Union because it will enable us to ensure the ideal business environment, which will also result in further investment.
Last but not least, new Member States which do not belong to the euro area must be involved on an equal footing with the other countries in making decisions about the Union's future. I believe, as most of my fellow Members do, that the solution for exiting the crisis is more Europe and integration. I wish to thank all my colleagues for their work over these last two years. I am pleased that I was a member of this committee.
(EL) Mr President, in the final report on the crisis, the European Parliament demonstrates that, at a very difficult time for the European Union, it is up to the job. I should like to take this opportunity to congratulate the rapporteur on her excellent work.
Her report contains an in-depth analysis of the causes of the crisis and proposes specific, ambitious and solid proposals to get us out of the crisis. If this approach, these proposals, are adopted by the Council, we can be certain that, not only shall we manage the crisis efficiently, but we shall also protect the Union and the euro area from future crises, we shall strengthen it institutionally and politically and, most importantly, we shall be in a position to restore its credibility in the eyes of European citizens and to regain their trust in our common European future.
With its specific proposals, such as specific measures to strengthen employment, a system of Eurobonds and a financial transaction tax, this report sends a strong message that we need more and a stronger Europe.
(DE) Mr President, finally, after two years, we have received the report of the Special Committee on the Financial, Economic and Social Crisis, and I would like to thank the rapporteur, Mrs Berès, and the Chair of the committee, Mr Klinz, for their work. However, I must point out that it is thanks not least to the dedication of Mr Karas, the coordinator from our group, the Group of the European People's Party (Christian Democrats), of Mr Engel and of our shadow rapporteur, Mrs Pietikäinen, that we have been able to present such a good document.
The crisis committee was originally intended to analyse the causes of the crisis and to offer long-term recommendations. We have now formulated five recommendations under five main headings. In addition, the report also analyses the necessary steps in the areas of competitiveness, energy policy, the EU's internal market, migration and research, support for small and medium-sized enterprises, taxation, employment and training. I believe that what we now do with these excellent recommendations is of crucial importance. It is not enough to formulate the necessary steps - we now also need to take action.
The EU institutions need to play a stronger role in formulating and implementing joint measures. In my view, the EU is at a crossroads. Either we decide to take the next step towards integration or we allow the EU to drift apart because of the current differences over economic policy. After all, just because the crisis committee has finished its work, this does not mean that the crisis is over. The debt crisis poses an enormous challenge for all of us. We need to face up to this challenge. This is something that we are certainly going to do in the coming months in the Committee on Economic and Monetary Affairs.
(FI) Mr President, a notable professor of economics once said that the longer young people study the subject, the more arrogant they become. In other words, this is a question of where these arrogant bankers, greedy investors, biased credit rating agencies, etc., come from. They come from universities, colleges, from among us here, and that is why we need rules and regulations to curb this greed. Moreover, we need them now in Greece, and we need them in Europe, and even the United States of America needs new ground rules. I think that this report is excellent, as is the Commission's commitment to establishing new ground rules in both the long and the short term.
I wish to point out, however, that Europe is being hampered by a lack of consensus, because now we have to take decisions to reassure the public and the markets that everything is under control. I also wish to point out that, not only is there this lack of consensus, but also in some way, a virtue deficit. As Mrs Berès said, it is quite strange that nothing has been learned. For example, the bonuses of bank executives, which led to the wrong decisions being made, are only increasing at present; in other words, nothing has been learned.
I think that this is a very important report, and it provides global solutions, such as Eurobonds, the new Economic Security Council and current solutions. Congratulations to Mrs Berès and to our Chair, Mr Klinz.
(PT) Mr President, I shall begin by congratulating the rapporteur and everyone who contributed to the success of this report. There is no doubt that this report constitutes, and will constitute, a benchmark for robust and coordinated recommendations and responses to the challenges of the crisis. If we can draw one conclusion, it is that the crisis we are experiencing will only be overcome by deepening European integration.
At a time of severe financial, economic and social difficulties, and of painful austerity measures in some Member States, such as my country, Portugal, the temptation is to shelter behind a protectionist and nationalist attitude. However, this is a mistake. The European response to the crisis involves genuine European economic governance that pursues sustainable growth, promotes job creation and develops the social market economy, providing long-term responses with established objectives with which the Member States agree.
The strategy for escaping the crisis needs to be financed with a Union budget that is sufficiently ambitious. In order to prevent another sovereign debt and euro crisis, there is a need for closer coordination on budgetary policy, as well as for the creation of a system for issuing public debt securities and Eurobonds.
I will conclude by stressing that there is also a need to maintain levels of social protection in these difficult times, above all, for the most vulnerable Europeans.
(HU) Mr President, we are discussing one of the most important reports of the recent period. The European Parliament is the first institution to formulate a detailed opinion on the causes of the crisis, the ways out of it, how we can avoid another crisis, and also what 'more Europe' means, which we have mentioned several times recently. Decisions on strengthening the euro area are made slowly and with difficulty, and it is good that Parliament has laid down its ideas in this regard. We must not allow internal imbalances to undermine the European project. We must insist on our principles that emphasise cooperation and solidarity, both inside and outside of the euro area. The Berès report attributes importance to preserving the welfare acquis and the social support system, which also act as economic stabilisers. We can achieve the objectives laid down in the 2020 strategy only by increasing the appropriate financial resources; that is why it is important that the report calls for a long-term and considerable increase of EU budget resources.
Mr President, I would like to join the line of those welcoming this report, especially its practical recommendations. With this report, our Parliament shows vision and provides concrete policy tools to address challenges to come. It provides a focus for the EU 2020 strategy by addressing the new job creation objectives. This is just one of the many important contributions of the EPP Group to this report. It calls for a new generation of EU funding programmes to support innovative and job-creating SMEs.
Education and youth are core elements of the EU 2020 strategy. They will remain a foundation of our efforts to promote innovation, growth and sustainability. Without the implementation of the educational policy tools, the EU 2020 strategy will fail. This report paves the way for a new EU internship programme involving both the private sector and SMEs, and proposes the introduction of a European innovation scholarship, which should contribute to the fostering of the knowledge and skills of those employed in innovative sectors.
I am confident that this House will support the crisis report with a large majority. Therefore, I urge the European Commission and the Member States to consider the rapid implementation of the specific programmes in the field of SMEs and education strategy.
(ES) Mr President, the current crisis is the most serious since the EU has existed and the first since the creation of the euro.
Its complexity and depth oblige us to redefine the foundations of an economy and a globalisation lacking control or responsibility. Moreover, it places stress on the European social model and adds to the challenges of competitiveness, ageing and climate change.
It will not resolve itself spontaneously or at a national level. It calls for a political response, and for a determined and sustained course of action to be pursued on a European and international scale.
The creation of the Special Committee on the Financial, Economic and Social Crisis demonstrates the commitment of Parliament to overcome a crisis that is still not over with a democratic response.
The Berès report addresses the problems of sovereign debt, global imbalances and the construction of a global governance system, the steps towards a new international monetary system, the actions necessary in order to fulfil the objectives of the Europe 2020 strategy and criteria for rethinking the future of the EU.
The common thread is 'strength in unity'. The EU must not disappear when it is most needed, or resign itself to irrelevance. Citizens must know that the EU will add value to their future and the Member States must know that it will support their reform processes.
For this, the EU needs to rely not on rhetoric but on a gem: a powerful budget based on own resources, combating tax evasion and the issue of Eurobonds. This is why I support the report, so that the EU counts in the world.
(IT) Mr President, ladies and gentlemen, the objective that we set ourselves has not been fully achieved, in my view.
This report has not fully met the Commission's objective of analysing the causes of the crisis and proposing tools for use in reviving the economy. The implications and the development of this crisis, which started off as a financial crisis before becoming an economic crisis and now, tragically, also a social crisis, has forced us and is still forcing us to be extremely cautious in our proposals. Our task is to support measures that will prevent further economic crises and successfully boost growth.
The report we are examining contains some measures that could fulfil these tasks, but only if they are implemented quickly and with the necessary resources. I am referring to the Tobin tax, to bonds for infrastructure, to actions in support of small and medium-sized enterprises and to the need to extend the European transport networks and to complete the internal market.
The European system is still too slow to act; very often, policies are adopted after a long delay. We need more Europe; we need a Europe that is more in touch with real needs. A Europe that is timid, divided and pervaded by harmful nationalism makes us too weak in this globalised era and continues to favour speculators, who, in recent years, have come to view our continent as fertile ground for their interests. I am grateful to the rapporteur and to Mr Karas.
(PT) Mr President, Mr Kotecki, Commissioner, it is often said that crises help strengthen Europe. That has been the case historically, but I am not so sure that it remains true today. The slow, improvised and reactive way in which the Union is responding to the Greek crisis is exacerbating the situation every day, and is causing a lack of confidence in the Union and its currency to spread in a most appalling way. This is despite the problems in the euro area resulting from obvious failings in the construction of the single currency, which are currently focused on its weakest links.
In order for the result of the current crisis to be a strengthened Union, there is a need for a strategic vision, as there was in the past, and which, unfortunately, neither the Commission nor the Council has been able to implement in connection with the European programme or project.
However, this report by Parliament gives us this vision: the solution is more Europe and not less. Parliament recalls that the market and the single currency are creating unsustainable divergences between economies, which must be counteracted by specific policies. It acknowledges that, in order for the euro to work, it requires a European budget strengthened by own resources, and requires a solidarity-based European agency for issuing debt, capable of protecting the Member States from market speculation, and of providing them with credit at reasonable prices and with reasonable deadlines. It also acknowledges that the transferability of degrees and workers between countries requires mutual recognition of social rights and pensions. Parliament has united to send clear messages: let us hope that the Commission and the Council listen.
(LV) Mr President, once when I was a child, I had a running race with two friends, which I won. One of my friends found all sorts of excuses for why he had lost - the sun was in his eyes, his foot slipped and so on. My other friend admitted that he lost simply because he ran slowly. This report from the Special Committee on the Financial, Economic and Social Crisis is a little like my first friend, blaming our misfortunes on all sorts of factors - rating agencies, an insufficient federal budget, etc. However, in reality, our problems are fairly simple and there are only two - the lack of competition at the European level, and excessively large budget deficits. If we succeed in overcoming the lack of competition, strengthen the common Single Market, and solve the issue of Member States' excessive budget deficits, then we shall be able to solve Europe's problems.
(DE) Mr President, ladies and gentlemen, firstly, I would like to thank the rapporteur and Mr Klinz and, in particular, our coordinator Mr Karas, who has ensured that this is not only a balanced report, but also contains many passages that make worthwhile reading and that are essential for the future of the European Union and its 27 Member States. In today's climate of global competition, it is no longer possible for every Member State to go it alone. I believe that competition is an important and necessary instrument. However, I also believe it is important for our 27 Member States to have joint strategies for the globalised financial markets and in relation to our major competitors on the other continents.
I am not in favour of more Europe across the board, but I do advocate more Europe in areas where the 27 can only succeed by pooling their efforts. In this context, we have discussed key points in relation to the financial markets, pointing out, in particular, that we cannot achieve greater economic growth simply through financial trading, but rather that the answer lies in coordinated and sustainable economic activity. For this reason, I find this to be a very good report.
(DA) Mr President, the report provides a realistic analysis of the current situation in terms of falling production levels, higher unemployment, high levels of public debt and the need for extensive reforms to re-establish Europe's competitiveness. It attaches greater importance to an integrated internal market, better fiscal coordination and the eradication of ineffective subsidies and financial aid.
I am extremely pleased that there is a chapter on small and medium-sized enterprises, which are very important for growth in Europe. That, of course, is not something that we would disagree on. Unfortunately, there are very few citizens in the Member States who want the ultra-federalist initiative that is, regrettably, also envisaged in the report. When I say this, I am, of course, thinking of paragraph 99 and amendments referring to the need for an EU budget corresponding to 5-10% of the Union's GDP. This is an incredibly bad and irresponsible proposal that seriously overshadows the good proposals - it is out of step with what the majority of citizens in the Member States want.
(DE) Mr President, today's document marks the end of the second mandate of our special committee, the Special Committee on the Financial, Economic and Social Crisis. While our first report drew up solutions to current problems - bank levies, the certification of hedge funds, a financial transaction tax - we are now setting out our vision for 2013 and beyond. We need rules for effective crisis management, greater integration between the Member States and sustainability in employment and growth policies. Budgetary discipline must become our new watchword, from the regions right up to European level. The Stability and Growth Pact, which has been undermined for years, now needs to be replaced with a robust monitoring system from which no member of the euro area can be exempt.
We need decisions. Do we need a European finance ministry, as proposed by Mr Trichet, President of the European Central Bank (ECB)? Are Eurobonds to be introduced, in combination with stricter adherence to regulations? Is the European Stability Mechanism (ESM) to develop into a European debt agency? How can we break the dominance of the credit rating agencies, which have been proven completely wrong so often in the past? How are the banks to be made to play a more stable role in resolving the crisis? We do not need renationalisation as a result of fears and anxieties; we need more Europe.
(SK) Mr President, during the economic and social crisis, we are sensing a growing need in all areas for better use to be made of financial resources and of the links and synergies between the individual areas of EU policy, and, last but not least, also for better harmonisation between local, regional and national budgets and the EU budget.
An important role is also played in this context by cohesion policy, which must move closer to EU citizens, in my opinion, since up to two-thirds of public investments in Europe currently remain below the national level.
The increasing powers and responsibilities of regional and local bodies are creating opportunities for implementing public investments at the most effective administrative level. For this reason, it is essential to strengthen vertical cooperation between the individual elements of public administration in order to achieve intelligent, sustainable and inclusive growth.
Mr President, the way that we are running this Parliament is becoming increasingly shambolic. That is no reflection on you, Mr President, because I know you try very hard to move us along.
We were told that votes would be at 12:30; we now cannot predict when the votes will be. Can we not come to a conclusion at the Conference of Presidents that there will be a fixed voting time every day there is a sitting so that we all know where we stand, the President in the chair can cut people off at the right time and, if necessary, the debate can be adjourned so Members can come back after the votes? Otherwise, we are looking increasingly pathetic.
(Applause)
We will forward your request to the Conference of Presidents.
(PT) Mr President, if you - the Commission and the Council - continue to treat the metastasis, such as the deficit and the public debt, whilst ignoring the cancer of unemployment and macro-economic divergence in the euro area, you will allow the disease to kill the patient, if they do not die from the cure first. This is because your formula of austerity and punitive interest rates only feeds speculators and will never, on its own, enable Greece and the other Member States to start growing and creating wealth again, even in order to pay their debts.
The stronger and larger countries, which benefit from the euro area and the internal market, like Germany, could and should demonstrate solidarity, but instead they have simply been a hindrance, starting with their pathetically provocative declarations on speculators. The Berès report points the way to the 'New Deal' that will save Europe: Eurobonds, more economic governance, more own resources for the European Union and, above all, good political governance, in order to regulate the financial sector, and to punish and control tax havens. What are the Council and the Commission waiting for before obliging European banks to report the sums of Greek, Portuguese and Irish money that these banks have helped move to tax havens over the last three years?
(LV) Mr President, the report correctly states that one of the causes of the financial and economic crisis was the banks and financial speculators. It is necessary to exercise more stringent control over financial transactions and bank supervision. The ruling elites, including back home in Latvia, view the way out of the crisis in increasing taxes and reducing the level of social protection to the detriment of ordinary people in the Member States, while the parties to blame for the crisis - banks and speculators - continue to receive income from speculative transactions, which ought to be charged to higher rates of progressive tax. The European social model must be supported on social guarantee principles, and not allow the reduction or even elimination of salaries, pensions, and social support payments, or the sacking of employees.
Member of the Commission. - Mr President, thank you for the very substantive and responsible debate facilitated by the excellent report by Ms Berès.
I fully agree with those such as Ms Jaakonsaari who say that we need to express unity in our policy making at this critical juncture. We need unity to overcome the current crisis and we need creativity and courage in pursuing a substantive debate on Europe in the day after tomorrow.
One of the issues is Eurobonds, and that is very much linked to the overall reform of economic governance.
(Noise)
Mr President, I suggest we come back to the issue later, because it is impossible to hear or even talk. I cannot hear my own voice. We will return to the subject later.
(Applause)
One moment, Commissioner. I would ask the House to listen carefully to the Commissioner's answer.
Member of the Commission. - Mr President, I want to say a few words about Eurobonds and the governance reform in relation to the growth policies referred to in Ms Berès' report. I want to underline one important point about Eurobonds, namely, that this House will get a very meaty and substantial response from the Commission about the way forward on Eurobonds, at the latest six months after the Council and Parliament reach agreement on the economic package.
We have already promised - and I can assure you again - that, as soon as we have agreement on the package, the brightest and best minds of the Commission's Directorate-General for Economic and Monetary Affairs will be put to work on a very substantive report for this House, which you will have on your desks within six months. This sequence is simply a matter of common sense. If we do not have stronger economic governance and greater discipline in the euro area in particular, what real hope is there that Eurobonds will take off and will deliver the benefits your report anticipates?
Without prior serious reform of economic governance, and real discipline and economic coordination, Eurobonds would quickly turn to junk bonds.
Next, on the reform package, I am sorry some of you do not share the Commission's view that the package should be one of our key priorities at this critical juncture. However, I am encouraged by those of you who do share that view. I make no apology for returning to this issue from a different angle.
Any programme of reform needs to be prioritised and sequenced. If you are addressing a problem, you need, as the first priority, to tackle its root cause. Therefore, we have to ask whether we are in the mess we are in because we did not have a different arrangement for external representation of the euro area. The answer is 'no'. Are we in this mess because Germany and Italy issued their own debt instruments? No. Are we in this mess because of inadequate investment in tertiary education? No. These are all important issues, but let us recall that we are in this mess mainly because of fiscal indiscipline, even in good times, and because we failed to identify and act on important macro-economic imbalances. We are where we are because we did not have sufficient commitment from the Member States to meeting their European obligations, and because the economic leg of economic and monetary union has always been too weak.
(Applause)
If we cannot see this, and if we cannot act decisively to remedy it, then all of the rest is just rearranging the deckchairs on the Titanic. The legislative package is all about putting the 'economic' back in economic and monetary union. Assuming that we get through this current crisis, which is not a foregone conclusion, it is all about preventing the next crisis. It is really fundamental. It is about the Community method; it is about economic stability, the foundations of sustainable growth and improving employment; and it is about European coordination and solidarity.
In short, it is about keeping the European project alive and kicking.
(Applause)
Mr President, honourable Members, this is the beginning of the Polish Presidency, which is to run for six months - and from this point of view, six months may seem a fairly short period - but we can all see how fast things are changing and how fast things are happening at the moment, particularly in the field of economics and finance.
This is why we have these serious challenges before us, and I would like to stress that the main items on the agenda of the European Parliament, the Council and the European Commission are the same. The priorities are the same - they are shared. Naturally, each side should make its own point of view clear on particular issues - and I am sure this will be done - but I am certain that it is by working together that the European Union will cope with the difficult situation we are currently experiencing. As the Polish Presidency and as an impartial participant, we are determined to help and to facilitate a mutual understanding of each other's position and thereby achieve agreement. In this context, something which particularly comes to the fore is the question of what is being called the 'six-pack', which is, in particular, the part of the EU's work intended to prevent a repeat of a situation such as the one we have now.
Once again, I would like to express my thanks for the report, for the debate and for all your thoughts and comments.